Citation Nr: 1010155	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  08-26 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for lumbar disc disease.  

2.  Entitlement to a disability rating in excess of 20 
percent for sciatica of the right lower extremity.  

3.  Entitlement to a disability rating in excess of 20 
percent for sciatica of the left lower extremity.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from January 1955 to November 
1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida, denying the claims currently on appeal.  

The Veteran was afforded a hearing before the undersigned 
Veterans Law Judge at the RO in St. Petersburg, Florida in 
December 2009.  A written transcript of this hearing has been 
prepared and incorporated into the evidence of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he is entitled to an increased 
disability rating for his service-connected disabilities - 
namely, his service-connected low back disability and the 
associated sciatica of the right and left lower extremities.  
The Veteran is service-connected for lumbar disc disease 
(rated as 40 percent disabling), sciatica of the right lower 
extremity (rated as 20 percent disabling), and sciatica of 
the left lower extremity (rated as 20 percent disabling).  
However, as outlined below, additional evidentiary 
development is necessary before appellate review may proceed 
on these claims.  

The Veteran was last afforded VA examination for the above 
disabilities in April 2008.  The duty to conduct a 
contemporaneous examination is triggered when the evidence 
indicates that there has been a material change in disability 
or that the current rating may be incorrect.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran 
is entitled to a new examination after a 2 year period 
between the last VA examination and the Veteran's contention 
that the pertinent disability had increased in severity).  
During the Veteran's December 2009 hearing, he testified that 
his disabilities had worsened since his last VA examination 
of April 2008 and that he had missed 6 to 8 weeks of work in 
the last year.  The Veteran's representative also requested 
that the Veteran be afforded the opportunity to appear for a 
new VA examination during this hearing.  Since the Veteran 
has alleged a worsening of his service-connected 
disabilities, and since the last VA examination of record is 
approximately two years old, the Veteran should be provided 
with the opportunity to appear for new VA examinations.  

In addition, the Court has held that total disability based 
on individual unemployability (TDIU) is an element of an 
increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  The Board recognizes that the Veteran indicated in a 
January 2008 statement that he was still employable and that 
he was not seeking TDIU benefits.  However, during his 
December 2009 hearing, the Veteran testified to suffering 
occupational impairment and missing a significant amount of 
work.  Therefore, the Veteran's new VA examinations should 
address the impact of his service- connected disabilities on 
his employability.  The AMC should then adjudicate the claim 
for TDIU.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination with the appropriate 
specialist(s) to determine the current 
level of disability due to his service-
connected lumbar disc disease.  The claims 
folder should be made available to the 
examiner for review at the time of 
examination.  The examiner should set 
forth all orthopedic symptomatology 
associated with the Veteran's low back 
disorder, including loss of range of 
motion during flare-ups and evidence of 
ankylosis, as well as any neurologic 
manifestations, to include bladder or 
bowel dysfunction.  

The examiner should also render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the low back.  If pain on 
motion is observed, the examiner should 
indicate the point at which pain begins.  
In addition, the examiner should indicate 
whether, and to what extent, the Veteran 
likely experiences functional loss or any 
additional loss of range of motion due to 
pain or any of the other symptoms noted 
above during flare-ups and/or with 
repeated use.  The examiner should also 
provide an opinion as to whether this 
disability affects the Veteran's 
employment, and if so, the examiner should 
indicate the degree of impairment.  

2.  The Veteran should also be afforded a 
VA examination with the appropriate 
specialist(s) to determine the current 
level of disability due to his service-
connected sciatica of the lower 
extremities.  The claims folder must be 
made available to the examiner for review 
at the time of examination.  The examiner 
should set forth all symptomatology 
associated with the Veteran's disorders, 
including pain, loss of sensation, 
muscular atrophy, and any other associated 
neurologic manifestations.  The examiner 
should also provide an opinion as to 
whether these disabilities affect the 
Veteran's employment, and if so, the 
examiner should indicate the degree of 
impairment.  

3.  After completion of the above, the AMC 
should review the expanded record and 
readjudicate the Veteran's claims.  If the 
claims remain denied, the AMC should issue 
a supplemental statement of the case and 
afford the Veteran an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



